GLADNEY, Judge.
This is a suit for property damage brought by the Acme Well Point Corporation against Elton Salter and his automobile liability insurer, Lumbermen’s Mutual Casualty Company, to recover for property damage to plaintiff’s automobile, resulting from an accident on U. S. Highway No. 165, on November 16, 1957, at which time there was a collision between a truck owned and being operated by plaintiff and an automobile owned by Elton Salter. This suit for purposes of trial and appeal was consolidated with Salter v. Acme Well Point Corporation, 116 So.2d 351. The resolution of questions of fact and law in the latter case govern this decision, and, therefore, for the reasons stated in Salter v. Acme Well Point Corporation, supra, the judgment from which appealed is annulled, reversed and set aside and it is now ordered that plaintiff’s demands be rejected at its cost.
HARDY, J., dissents.